      Case
       Case2:19-cv-00046-KG-SMV
            2:19-cv-00046-KG-SMV Document
                                  Document19-1
                                           21 Filed
                                               Filed04/10/19
                                                     04/08/19 Page
                                                               Page11ofof55



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO
____________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )
                                          )
               v.                         )    No. 2:19-cv-46-KG-SMV
                                          )
NEW MEXICO ENVIRONMENT                    )
DEPARTMENT, and JAMES KENNEY, )
Secretary (in his official capacity)      )
                                          )
                        Defendants.       )
____________________________________)


                  THE UNITED STATES’ SURREPLY IN OPPOSITION TO
                       THE DEFENDANTS’ MOTION TO DISMISS

       The New Mexico Environment Department and James Kenney, Secretary (jointly

referred to as “NMED”) stated in its motion to dismiss that “The Permit that Plaintiff seeks to

challenge in this case is simply a renewal and revision of one previously issued in 2003.”

Defendants’ Motion to Dismiss, 3 (Feb. 18, 2019). ECF 4. The United States agreed with this

position in its opposition to the motion and argued that judicial review of a final agency

permitting action does not qualify as the type of case for which Younger abstention is available.

United States’ Opposition to the Defendants’ Motion to Dismiss, 4-5 (Mar. 14, 2019) [U.S.

Opp.]. ECF 15. In its reply, NMED now argues that the routine, regulatory permitting action

here is a qualifying “civil enforcement proceeding” for Younger abstention under Sprint

Communications, Inc. v. Jacobs, 571 U.S. 69 (2013). Defendants’ Reply In Support of Motion

to Dismiss, 3-6 (Mar. 28, 2019) [Def. Reply]. ECF 17.

       As an initial matter, the state proceeding here is judicial review of NMED’s final agency

action issuing an administrative permit, N.M. Stat. Ann. § 74-4-14(A) (providing judicial review
      Case
       Case2:19-cv-00046-KG-SMV
            2:19-cv-00046-KG-SMV Document
                                  Document19-1
                                           21 Filed
                                               Filed04/10/19
                                                     04/08/19 Page
                                                               Page22ofof55



of final agency action under the HWA); NMAC § 20.4.1.901(H) (appeals of final permits “shall

be as provided by the HWA”), which clearly is not the type of case for which Younger abstention

is available. See Sprint Communications, Inc. v. Jacobs. 571 U.S. 69, 78-79 (2013); U.S. Opp. at

4-5. As NMED notes, Sprint Communications assumed without deciding that judicial review

and the underlying administrative process challenged are a unitary process for Younger purposes.

571 U.S. at 78-79; Def. Reply at 4. Even assuming, however, that the “ongoing state

proceeding” includes the underlying permitting process, this case is not a civil enforcement

proceeding under Younger for which abstention is available. The administrative permitting

process is entirely distinct from civil enforcement proceedings. Compare N.M. Stat. Ann. § 74-

4-4.2 and NMAC § 20.4.1.901 (establishing administrative permitting procedures), with N.M.

Stat. Ann. § 74-4-10 (allowing NMED to initiate civil enforcement proceedings and assess civil

penalties for noncompliance with the HWA and permit requirements).

       NMED’s attempt to recast the routine renewal and revision of a permit as a “civil

enforcement proceeding” under Younger ignores the Supreme Court’s requirement in Sprint

Communications that a qualifying “civil enforcement proceeding” must be “‘akin to a criminal

prosecution’ in ‘important respects.’” 571 U.S. at 79 (citing Huffman v. Pursue, Ltd., 420 U.S.

592, 604 (1975)). Qualifying civil enforcement proceedings “are characteristically initiated to

sanction the federal plaintiff . . . .” 571 U.S. at 79. The state often initiates the action. Id. And

“investigations are commonly involved, culminating in the filing of a formal complaint or

charges.” Id. The administrative permitting process under the HWA, by contrast, begins with an

application from the permittee; a draft permit and comment period follows, and the process

culminates not with a complaint or charges but with a final permit. See NMAC § 20.4.1.901.

The permitting process is not “akin to a criminal prosecution.”



                                                  2
      Case
       Case2:19-cv-00046-KG-SMV
            2:19-cv-00046-KG-SMV Document
                                  Document19-1
                                           21 Filed
                                               Filed04/10/19
                                                     04/08/19 Page
                                                               Page33ofof55



       That the Permit addresses “corrective action,” see Def. Reply at 5, does not transform the

permitting process into a qualifying civil enforcement proceeding. The corrective action

program under RCRA and the HWA is part of the overall regulatory program for hazardous

waste. See 42 U.S.C. § 6924(u), (v); 40 C.F.R. § 264.101; N.M. Stat. Ann. § 74-4-4(A)(5)(h),

(i); NMAC § 20.4.1.500 (adopting, in relevant part, 40 C.F.R. § 264.101). Standard operating

permits for hazardous waste related activities issued under the HWA require provisions for

corrective action to clean-up releases from solid waste management units at treatment, storage or

disposal facilities. N.M. Stat. Ann. § 74-4-4.2(B).

       NMED’s arguments that that the Air Force was required to initiate the permitting process

and that certain violations of the HWA may lead to criminal liability have no bearing on whether

the administrative permitting process is akin to a criminal prosecution. The HWA requires a

permittee to apply for a permit to conduct any covered activity related to hazardous waste and

provides criminal sanctions for operating without a permit. See N.M. Stat. Ann. § 74-4-4.2,

NMAC § 20.4.1.901(A) (permit application required), N.M. Stat. Ann. § 74-4-11 (providing

criminal liability for conducting covered hazardous waste activities without a permit). 1

Requiring all permittees to apply for and receive a permit to engage in hazardous waste

management under the HWA reflects the routine administrative nature of the permitting process.

That a permittee may be held criminally liable if they violate a permit does not, however,

transform the routine administrative process for obtaining a permit into a civil enforcement

action akin to a criminal prosecution.




1
 There is nothing unique about this provision; it is common for regulatory statutes to have
criminal sanctions for culpable noncompliance. See, e.g., 42 U.S.C. § 6928(d), (e) (criminal
provisions for RCRA); see also 33 U.S.C. § 1319(c) (criminal provisions of the Clean Water
Act).
                                                 3
      Case
       Case2:19-cv-00046-KG-SMV
            2:19-cv-00046-KG-SMV Document
                                  Document19-1
                                           21 Filed
                                               Filed04/10/19
                                                     04/08/19 Page
                                                               Page44ofof55



       This case results from a routine regulatory “renewal and revision” of a permit

implementing the HWA, not a proceeding initiated to sanction the United States for unlawful

conduct. The permit did not result from an investigation into unlawful conduct or result in a

formal complaint or charges. The permit renewal process is not akin to a criminal prosecution in

any respect; Younger abstention is not proper.

                                        CONCLUSION

For the foregoing reasons, the defendant’s motion to dismiss should be denied.

                                             Respectfully submitted,

                                             /s/ David Mitchell
                                             David Mitchell
       `                                     Eileen T. McDonough
                                             Environmental Defense Section
                                             United States Department of Justice
                                             P.O. Box 7611
                                             Washington, D.C. 20044
                                             (202) 514-0165
                                             (202) 514-3126
                                             david.mitchell@usdoj.gov
                                             eileen.mcdonough@usdoj.gov




                                                 4
      Case
       Case2:19-cv-00046-KG-SMV
            2:19-cv-00046-KG-SMV Document
                                  Document19-1
                                           21 Filed
                                               Filed04/10/19
                                                     04/08/19 Page
                                                               Page55ofof55



                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on all counsel of record by the Court’s

electronic filing system on April 8, 2019.

                                                      /s/ David Mitchell




                                                5
